Citation Nr: 0932562	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected acne vulgaris. 

2.  Entitlement to a compensable disability evaluation for 
service-connected bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to 
September 1959, and from February 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, August 2002, and December 2003 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's increased rating claims 
for a skin disability, and bronchitis; and denied his claim 
for an annual clothing allowance.

In July 2005 and November 2006, the Board remanded the claim 
for further development.  

In February 2008, the Board denied entitlement to an annual 
clothing allowance, and remanded the increased rating claims 
for acne vulgaris and bronchitis for procedural development.  

As will be discussed below, the Veteran's bronchitis claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected acne vulgaris is currently 
manifested by minor lesions on his ear, neck, and buttocks.  
There is no evidence of exudation or constant itching with 
extensive lesions or marked disfigurement.  The acne vulgaris 
extends to less than five percent of the Veteran's total body 
area, and to less than five percent of the exposed area 
affected.  The Veteran is not receiving systemic therapy for 
his acne vulgaris.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 
(effective prior to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, by letters dated in October 2001, March 2003, August 
2005, and March 2008, the RO issued VCAA notice to the 
Veteran.  These letters informed the Veteran of what evidence 
was required to substantiate his claim, and of the Veteran's 
and VA's respective duties for obtaining evidence. 

The supplemental statements of the case and the March 2008 
VCAA letter advised the Veteran as to how disability ratings 
and effective dates are assigned.  See Dingess, supra.  In 
addition, the March 2008 letter complies with the Vazquez- 
Flores requirements.  

VA also has a duty to assist the Veteran in the development 
of the claim on appeal.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder consists of service 
treatment records, VA medical evidence, and the Veteran's 
contentions.  As noted, the Veteran was offered personal 
hearings, however he failed to appear.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  In fact, in 
response to the March 2008 supplemental statement of the 
case, the Veteran checked the box indicating that he had no 
other information or evidence to give VA to substantiate his 
claim, and asked that his claim be decided as soon as 
possible.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria & Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Skin Disability

Service connection for acne vulgaris was granted by the RO in 
a November 1959 rating decision.  A 10 percent evaluation was 
assigned from September 1959.  By an April 1977 rating 
decision, the RO increased the evaluation to 30 percent.  By 
an April 1982 rating decision, the RO reduced the evaluation 
to a zero percent evaluation, effective from July 1982.  By a 
January 1984 rating decision, the RO increased the evaluation 
to 10 percent, and such evaluation has been continued in 
subsequent rating decisions.  In June 2001, the Veteran 
submitted a claim for an increased evaluation.

The Veteran's acne vulgaris is rated by analogy to eczema, 
pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118.  During 
the pendency of the Veteran's appeal, the schedule for rating 
skin disabilities was revised effective August 30, 2002.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, et. seq. (2008).  
The Veteran was advised of the amended criteria in a February 
2004 statement of the case and a July 2009 supplemental 
statement of the case. 

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence of exfoliation, exudation or 
itching (if involving an exposed surface or extensive area) 
results in the assignment of a 10 percent disability 
evaluation.  Evidence of exudation or constant itching with 
extensive lesions or marked disfigurement is required for the 
next higher disability evaluation of 30 percent.  The highest 
disability evaluation allowable pursuant to this Diagnostic 
Code, 50 percent, necessitates evidence of ulceration, 
extensive exfoliation, or crusting, as well as systemic or 
nervous manifestations or exceptionally repugnant 
manifestations.  38 C.F.R. 4.118, Diagnostic Code 7806 
(2002).

Effective August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  The next higher disability evaluation of 30 
percent requires evidence of such a skin disorder extending 
to 20 to 40 percent of the entire body, 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more (but not constantly) 
during the past 12-month period.  The highest disability 
evaluation allowable pursuant to this Diagnostic Code, 60 
percent, necessitates evidence of the extension of dermatitis 
or eczema to more than 40 percent of the entire body, more 
than 40 percent of exposed areas affected, or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

Evidence relevant to the severity of the Veteran's service-
connected skin disability includes an October 2001 VA 
treatment record reflecting that the Veteran had multiple 
cutaneous lesions that appeared to be infected and in various 
stages of healing.  

VA treatment record dated in November 2001 shows an 
assessment of recurrent nodular cystic acne.

On January 2002 VA skin examination, the only active skin 
disease was seen on the Veteran's buttocks (6 small furuncles 
were seen on each buttock cheek as well as scars from 
previously drained or spontaneously discharging buttock 
abscesses).  The examiner opined that the Veteran's skin 
condition was mild at that time, although it was noted that 
prolonged sitting on plastic or leather might aggravate the 
condition.  There was no evidence of eczema.  There were 
injuries and petechiae and purpura on the left forearm from 
working in the yard.  He probably has increased capillary 
fragility, related to the purpura on the left forearm.  No 
other abnormalities were found.  

VA treatment records dated in 2002 show assessments of 
nodular cystic acne, particularly on his left buttock.  

In May 2004, Patricia P. King, M.D., submitted a letter to 
the RO indicating that she had long treated the Veteran for 
his recurrent pilonidal cysts and acne vulgaris with incision 
and drainage, and chronic antibiotics.

A May 2004 VA progress note shows that the Veteran has a long 
history of recurrent pilonidal cysts and abscesses/acne 
vulgaris.  It was noted that he had had numerous and frequent 
infections, and a cyst requiring incision/ drainage and 
chronic antibiotic treatment.  

On April 2006 VA examination of the skin, there was evidence 
of a deep cyst, acneform with inflamed nodules, and increased 
pigmentation on the left buttock.  There were scattered areas 
on the buttocks of thickened skin/scarring from previous 
lesions.  The examiner noted that the percentage of exposed 
areas affected was less than 5 percent, and the percentage of 
total body area affected was also less than 5 percent.  
Diagnosis was acne vulgaris.  It was noted that the Veteran's 
skin disability has a mild effect on his daily activities, 
such as chores, shopping, exercise, etc.  The examiner stated 
that the examination revealed minor skin lesions of the 
necks, ear, and buttock.  The examiner opined that the 
medical evidence of record did not support findings of acute 
episodes requiring recurrent "I&Ds," constant exudation, 
extensive lesions, or marked disfigurement.  
  
On review, the Board finds that an evaluation in excess of 10 
percent for service-connected acne vulgaris is not warranted 
under either the former or the current criteria.  In this 
regard, the April 2006 VA examiner had an opportunity to 
review the Veteran's claims folder and conduct a 
contemporaneous examination.  The examiner concluded that the 
Veteran's skin disability is not manifested by exudation or 
constant itching with extensive lesions or marked 
disfigurement.  Further, despite the Veteran's contention 
that his skin disability is manifested by marked 
disfigurement, the April 2006 VA examiner described the 
Veteran's lesions as "minor," and opined that the skin 
disability mildly affected his daily activities.  

The medical evidence also does not show that the Veteran's 
acne vulgaris extends to 20 to 40 percent of his entire body, 
20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more (but 
not constantly) during the past 12-month period.  The April 
2006 VA examiner concluded that the Veteran's skin disability 
affects less than 5 percent of the exposed area, and less 
than 5 percent of the total body area.  As noted by the April 
2006 VA examiner, the Veteran's skin disability is manifested 
by minor skin lesions on his neck, ear, and buttock.  Lastly, 
there is no evidence showing that the Veteran's skin 
disability requires systemic therapy.  Rather, he has been 
prescribed benzoyl peroxide gel and wash, in addition to 
antibiotic therapy.

In sum, the Board concludes that an evaluation in excess of 
10 percent for service-connected acne vulgaris is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to, and since, August 30, 2002).  The Board 
has considered the doctrine of reasonable doubt in the 
Veteran's favor, but, as the preponderance of the evidence is 
against an increased rating, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008).  Accordingly, the Veteran's claim for an 
evaluation in excess of 10 percent for acne vulgaris is 
denied.   

In deciding this claim, the Board acknowledges the Veteran's 
statement on a VA Form 9 dated in July 2006 to the effect 
that every time his skin is examined, his acne is "not-
active."  Also, the Veteran's representative, in an August 
2009 brief, asserts that the April 2006 dermatalogic 
examination, in pertinent part, is too old for an adequate 
evaluation, citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In Proscelle, the Court held that fulfillment of 
the VA's duty to assist included the conduct of a thorough 
and contemporaneous examination when the record before the 
Board contained no evidence of the then-current level of 
disability.  See also Caffrey v. Brown, 6 Vet App. 377 
(1994).  However, the Board does not find that the Court 
established a time limit beyond which remand for new 
examinations is required.  Reexaminations are required if the 
evidence indicates there has been a material change in a 
disability or that the current rating is incorrect.  38 
C.F.R. § 3.327 (2008).

Here, the Board concludes that the clinical record was 
adequate to evaluate the acne claim.  The Veteran had the 
opportunity to report more severe skin symptoms to VA medical 
providers since his April 2006 examination and to obtain 
additional medical intervention.  Significantly, the Veteran 
did not specifically state that his acne had worsened.  The 
medical history does not show a significant decline in the 
Veteran's acne disability, and the Veteran has not submitted 
any medical evidence of a worsened condition.  In assessing 
the entire record, the Board concludes that there is 
sufficient evidence to decide the acne claim.  The Veteran 
retains the right to petition for a further increased rating 
by identifying new evidence.

With regard to the Veteran's contention that the medication 
prescribed for his acne stains his clothing, the Board has 
already adjudicated the claim of entitlement to a clothing 
allowance in a February 2008 decision.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected acne vulgaris, or 
otherwise renders a schedular rating impractical.  There is 
also no indication that pertinent disabilities have produced 
marked interference with employment nor does the evidence 
show that the Veteran is frequently hospitalized for this 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected acne vulgaris is denied. 

REMAND

On a "VCAA Notice Response" form, received in April 2008, 
the Veteran reported that his bronchitis has worsened since 
his most recent examination and that he is having trouble 
breathing.  The Board observes that the Veteran has not 
undergone a VA pulmonary examination since November 2003.  
Given the circumstances in this case, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of his respiratory 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA 
examination to determine the current 
severity of the Veteran's service-
connected bronchitis, preferably to be 
conducted at the Viera Clinic, if 
possible (see Veteran's VCAA Notice 
Response received in April 2008).  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

All indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail.  
Specifically, the examiner should arrange 
for pulmonary function studies to be 
accomplished, with FEV-1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption (in 
ml/kg/min) test results noted.  The 
examiner should comment on the Veteran's 
effort.  If any of these particular test 
results cannot be obtained, the examiner 
should provide an explanation.  The 
examiner should also report whether the 
Veteran evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and/or whether the Veteran 
is in need of outpatient oxygen therapy.

A complete rationale for any opinion 
expressed must be included in the 
examination report.  A copy of the report 
must be associated with the Veteran's VA 
claims folder.

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the increased rating claim 
for bronchitis.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


